Citation Nr: 1043205	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
including as secondary to the non-service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 until February 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The right knee disorder was denied 
again by an August 2007 rating decision.  This claim has since 
been transferred to the jurisdiction of the VA RO in St. 
Petersburg, Florida. 

Although the June 2007 rating decision included denials of 
additional claims for increased ratings, the Veteran did not 
appeal those claims.  As such, they are not currently before the 
Board.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing held at the RO in July 2010.

The Board notes that the RO has associated with the claims file 
additional VA medical records since the April 2008 Supplemental 
Statement of the Case (SSOC).  Under 38 C.F.R. § 19.37, a SSOC 
for evidence not discussed by the prior SSOC does not have to be 
provided if the additional evidence is not relevant to the issues 
on appeal.  As the newly associated medical evidence does not 
reference the back disorder it is clearly not relevant to that 
claim.  Thus, a remand for the issuance of a SSOC for that claim 
is not necessary.  

The Board does note, however, that the new VA medical records do 
reference complaints of, or treatment for, a right knee disorder.  
Although this evidence does not appear to have been considered by 
the RO in an SSOC, the Board finds that such omission was not 
prejudicial to the Veteran.  Under 38 C.F.R. 19.31, a SSOC should 
be furnished when the agency of original jurisdiction receives 
additional pertinent evidence after the most recent SSOC.  
Additionally, under 38 C.F.R. § 19.37, a SSOC for evidence not 
discussed by the prior SSOC does not have to be provided if the 
additional evidence is not relevant to the issues on appeal.  The 
Board finds that the newly associated evidence is not pertinent 
or relevant to the Veteran's claim to reopen.  This is because 
the matter of whether the Veteran has a current right knee 
disorder is not in question and the evidence does not provide any 
medical etiology opinions regarding his right knee claims, which 
is necessary to reopen the claim.  The evidence is essentially 
duplicative of what has already been submitted so it is not 
pertinent evidence; and a remand to consider that evidence, or a 
solicitation of a waiver thereof, is not necessary under the 
circumstances of this case.

The Veteran has also submitted additional evidence since the 
issuance April 2008; however, that evidence is duplicative of 
evidence previously considered by the RO and RO consideration of 
it has been waived by the Veteran in May 2008.  A remand is not 
necessary for RO consideration of that evidence in regards to the 
claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2006 decision, the Board denied service 
connection for a right knee disorder and a back disorder.  

2.  The evidence associated with the claims file since the April 
2006 final denial is cumulative or redundant of evidence 
previously submitted, does not relate to an unestablished fact 
necessary, and does not raise a reasonable possibility of 
substantiating the service connection claim for a right knee 
disorder or a back disorder.



CONCLUSIONS OF LAW

1.  The Board's April 2006 decision is final. 38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the April 2006 Board decision is not 
new and material; the claims of entitlement to service connection 
for a right knee disorder and a back disorder are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
February 2010 included the criteria for reopening a previously 
denied claims, the criteria for establishing service connection, 
and information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  
Although the February 2010 notice incorrectly referenced a VA 
decision, the Veteran waived that defect in his July 2010 hearing 
testimony.  The Veteran also claimed that he understood what was 
necessary to submit new and material evidence.  He was also 
informed of that information again during the hearing and 
provided additional time to provide new and material evidence 
following the hearing.  As such, any error regarding the notice 
was cured by the Veteran's actual knowledge.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2007 that fully addressed all of the 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter informed 
him that his service connection claim must be supported by 
evidence indicating a current disability, evidence that the 
injury or disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability and 
the in-service injury or disease.  He was also informed that VA 
would seek to provide federal records.   Finally, he was informed 
that it was his responsibility to support his claim with 
appropriate evidence, though VA would help him obtain records 
from any non-federal sources.  He also had actual knowledge as to 
the requirements for a secondary service connection claim, as 
demonstrated by his hearing testimony when he reported that his 
low back had gone out because of his right knee disorder.  
 
With respect to the Dingess requirements, in April 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Additionally, when, through no fault of the Veteran, records 
under the control of the Government are unavailable, there is a 
heightened obligation to assist the Veteran in the development of 
his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under 
such circumstances, VA's duty then requires that VA advise the 
Veteran of his right to support his claim by submitting alternate 
sources of evidence, including service medical personnel 
statements, or lay evidence, such as "buddy" affidavits or 
statements.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  VA advised the Veteran of 
the opportunity to support his claim with alternate forms of 
evidence, in the April 2007 notice letter. 

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records.  The Veteran 
has submitted statements and was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge.  

Additionally, in the absence of new and material evidence 
submitted by the claimant, the duty to assist is not triggered.  
See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 
546 (1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the duty 
to assist does not attach). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Indeed, 
the record had been left open for an additional 30 days following 
the hearing to allow the Veteran time to submit additional 
evidence.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran seeks to reopen previously denied claims for service 
connection for a right knee disorder and a back disorder.  A 
review of the record indicates that the Veteran was previously 
denied service connection for those disorders in an April 2006 
final Board decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

The RO does not appear to have reopened the Veteran's claims.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of April 2006 Board decision 
consisted of available service treatment records, which did not 
indicate any complaints of, or treatment for, a back disorder.  
Service treatment records did indicate treatment for a right knee 
injury in February 1951 and continued pain in March 1951.

A letter received from the Veteran's private chiropractor, M.K., 
in June 1997 noted that the Veteran had been under his care from 
approximately 1960 until 1962 for severe degenerative changes in 
the lumbosacral spine with osteoarthritic involvement.  

Numerous VA outpatient treatment records were also of record 
indicating numerous complaints of, or treatment for, a right knee 
disorder and a back disorder.  An April 1992 VA outpatient 
treatment record noted that the Veteran complained of right leg 
pain, especially of the knee.  An April 1992 VA x-ray found the 
Veteran to have L5-S1 degenerative osteoarthritis, advanced.  A 
January 1993 VA walk-in note reported that the Veteran complained 
of pain in his neck, lower back and right knee for over 20 years.  
An October 1996 CT of the lumbar spine found severe degenerative 
disc disease of the L5-S1 level associated with mild central 
annular disc bulge and vacuum disc phenomenon and mild 
osteoarthritis involving the L5-S1 articular facets bilaterally.

A March 1999 VA orthopedic clinic note found the Veteran to have 
degenerative disc disease of the lumbar spine and degenerative 
joint disease of the right knee.  An April 1999 VA outpatient 
treatment record found him to have degenerative osteoarthritis of 
the spine/facets and lumbar disc syndrome.  An August 2000 VA 
outpatient treatment record noted that the Veteran complained of 
back pain and right knee pain and that he reported  injuring both 
areas in 1953 in Korea during an invasion.  The examiner 
diagnosed him with degenerative lumbar and facet arthritis and 
degenerative arthritis of the right knee.  

An August 2002 VA outpatient treatment record found 
spondylolisthesis, grade 1, L5, chronic and degenerative lumbar 
disc disease and facet joint arthritis.  That examiner also noted 
that the Veteran described a traumatic event while in Korea of 
injuring his back and the examiner noted that he does have a 
"pars defect, which certainly looks to be traumatic.  I think it 
is as likely as not that it was related to this incident."  A 
December 2003 VA outpatient treatment record noted that the 
Veteran had degenerative lumbar disc disease and degenerative 
arthritis of the knees.  

The Veteran received a VA examination in November 2004.  The 
examiner found that the Veteran had painful knees, but no 
arthritic changes.  The examiner noted that the symptoms had not 
occurred in the military, although he was treated for such 
symptoms.  The examiner opined that the Veteran's knee 
symptomatology could not be attributed to his in-service knee 
injury.  The examiner further found that the 
Veteran's arthritis of the low back was not attributable to his 
knee symptomatology.  The examiner opined that the Veteran had 
degenerative arthritis with disc space loss at L5-S1 with grade 1 
spondylolisthesis and that the examiner did not believe the 
Veteran's back symptoms were made worse by his right knee 
complaints.  A November 2004 VA x-ray found the knees to show no 
acute bony injury or significant arthropathy.

Additional VA outpatient treatment records, such as an April 2005 
record, generally noted complaints of, or treatment for, back 
pain and bilateral knee pain.  

The Veteran also submitted numerous statements contending that 
his back disorder was due to his non-service-connected right knee 
disorder or due to an incident when he was pulling a body bag and 
he fell backwards onto rocks injuring his lower back, as 
indicated in a June 2003 statement.  At that time, he also 
reported that he has had leg and back pain for years.

An April 1998 rating decision denied service connection for a 
right knee injury.  The RO noted that although there was in-
service treatment for a right knee injury, there was no permanent 
residual or chronic disability subject to service connection 
shown by the service treatment records.  The RO also noted that 
there was no medical etiology opinion of record finding a nexus 
between the Veteran's claimed right knee injury residuals.

The April 1998 rating decision also denied service connection for 
a back disorder, as secondary to a claimed right knee disorder.  
The rating decision found that the evidence did not establish any 
relationship between the Veteran's current back disorder, claimed 
as secondary to a claimed right knee injury, and any disease or 
injury during military service.  The rating decision also noted 
that service treatment records had been reviewed and that the 
Veteran's service treatment records were silent as to any history 
or clinical finding of a back disorder.  The rating decision 
noted that no nexus to the Veteran's active service or right knee 
was provided.

The claims came before the Board in September 2002 and were 
remanded to obtain additional evidence, VCAA notice, and for a VA 
examination.  

The claims were again before the Board in April 2006, when it was 
finally denied.  The Board determined that the medical evidence 
did not suggest a link between any current right knee disorder 
and service.  Additionally, the Board found that the Veteran was 
not service-connected for a right knee disorder, and thus service 
connection for a back disorder as secondary to a non-service-
connected knee disorder could not be granted.  The Board also 
found that service treatment records did not indicate a back 
disorder and that the evidence of record did not indicate that 
the Veteran's current back disorder was related to a back injury 
in service.

In his current attempt to reopen the claim, the Veteran has filed 
additional personal statements, claiming that his current right 
knee and back disorders are due to service.

Although the evidence submitted since the April 2006 final Board 
is new, in that it was not previously of record, the newly 
submitted evidence is not material.  None of the newly associated 
evidence provided any medical evidence attributing the Veteran's 
claimed right knee or back disorder to his active service.  The 
newly submitted medical evidence only demonstrates what was 
previously known, that the Veteran reported in-service right knee 
and back injuries and claimed to have right knee and back pain 
due to service, or in the case of his back pain, to also have it 
due to his non-service-connected right knee disorder.  
Additionally, the new lay evidence attesting to the Veteran's 
claim of an in-service injuries are redundant of his earlier 
statements of having injured his knee and back, but do not 
provide competent medical evidence supportive of his claims.  

The evidence received since the April 2006 Board decision does 
not contain competent or credible lay or medical evidence 
indicating that the Veteran has a right knee or back disorder 
related to service.  Therefore, the additional evidence received 
is not "material" since it does not relate to an unestablished 
fact necessary to substantiate his service connection claims, 
specifically that either his right knee or back disorders 
developed in or are related to his service, or in the case of his 
back disorder claim developed secondary to a service-connected 
disorder, and does not raise a reasonable possibility of 
substantiating either of the claims.  Accordingly, the Board 
finds that the claims for service connection may not be reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a right knee disorder is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a back disorder, including as secondary to the 
non-service-connected right knee disorder, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


